       Case 1:20-cv-02859-JGK-OTW Document 83
                                           82 Filed 11/17/20
                                                    11/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
Alexis Allen, Latricia Hickenbottom &
Jalen Eaton, Nancy Torres, Jose Pinlac,
Aimee Branch & Brandon Burr
                                                              20-CV-2859 (JGK) (OTW)
        Plaintiffs,
                                                              STIPULATION AND PROPOSED
v.                                                            PROTECTIVE ORDER

Krucial Staffing, LLC & Brian Michael Cleary V,

         Defendants.
----------------------------------------------------------X

       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

        1.       Counsel for any party may designate any document or information, in whole or in
                 part, as confidential if counsel determines, in good faith, that such designation is
                 necessary to protect the interests of the client in information that is proprietary, a
                 trade secret or otherwise sensitive non-public information. Information and
                 documents designated by a party as confidential will be stamped
                 “CONFIDENTIAL.”

        2.       The Confidential Information disclosed will be held and used by the person
                 receiving such information solely for use in connection with the action.

        3.       In the event a party challenges another party’s designation of confidentiality,
                 counsel shall make a good faith effort to resolve the dispute, and in the absence of
                 a resolution, the challenging party may seek resolution by the Court. Nothing in
                 this Protective Order constitutes an admission by any party that Confidential
                 Information disclosed in this case is relevant or admissible. Each party reserves
                 the right to object to the use or admissibility of the Confidential Information.

        4.       The parties should meet and confer if any production requires a designation of
                 “For Attorneys’ or Experts’ Eyes Only.” All other documents designated as
                 “CONFIDENTIAL” shall not be disclosed to any person, except:

                 a.       The requesting party and counsel, including in-house counsel;




33381734v.1
       Case 1:20-cv-02859-JGK-OTW Document 83
                                           82 Filed 11/17/20
                                                    11/16/20 Page 2 of 3




              b.     Employees of such counsel assigned to and necessary to assist in the
                     litigation;

              c.     Consultants or experts assisting in the prosecution or defense of the
                     matter, to the extent deemed necessary by counsel; and

              d.     The Court (including the mediator, or other person having access to any
                     Confidential Information by virtue of his or her position with the Court).

        5.    Before disclosing or displaying the Confidential Information to any person,
              counsel must: a. Inform the person of the confidential nature of the information or
              documents; b. Inform the person that this Court has enjoined the use of the
              information or documents by him/her for any purpose other than this litigation
              and has enjoined the disclosure of the information or documents to any other
              person; and c. Require each such person to sign an agreement to be bound by this
              Order in the form attached hereto.

        6.    The disclosure of a document or information without designating it as
              “confidential” shall not constitute a waiver of the right to designate such
              document or information as Confidential Information. If so designated, the
              document or information shall thenceforth be treated as Confidential Information
              subject to all the terms of this Stipulation and Order.

        7.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
              financial account numbers, passwords, and information that may be used for
              identity theft) exchanged in discovery shall be maintained by the receiving party
              in a manner that is secure and confidential.

        8.    Pursuant to Federal Rule of Civil Procedure 502, inadvertent disclosure of
              privileged communications shall not constitute a waiver of the privilege in this
              matter provided the parties follow the steps set forth in Rule 502.

        9.    Notwithstanding the designation of information as “confidential” in discovery,
              there is no presumption that such information shall be filed with the Court under
              seal. The parties shall follow the Court’s procedures with respect to filing under
              seal.

        10.   At the conclusion of litigation, Confidential Information and any copies thereof
              shall be promptly (and in no event later than 30 days after entry of final judgment
              no longer subject to further appeal) returned to the producing party or certified as
              destroyed, except that the parties’ counsel shall be permitted to retain their 3
              working files on the condition that those files will remain protected.


        SO STIPULATED AND AGREED.




                                                2
33381734v.1
       Case 1:20-cv-02859-JGK-OTW Document 83
                                           82 Filed 11/17/20
                                                    11/16/20 Page 3 of 3




By: /s/ Michael J. Abrams                      By: /s/ Greg S. Antollino
Nancy Sher Cohen (NY Bar No. 4160479)          Gregory S. Antollino
LATHROP GPM LLP                                275 Seventh Avenue, Seventh Floor
1888 Century Park East, Suite 1000             New York, New York 10001
Los Angeles, California 90067                  Telephone: (212) 334-7397
Telephone: (310) 789-4600                      gantollino@gmail.com
Facsimile: (310) 789-4601
Nancy.Cohen@LathropGPM.com

and

Michael J. Abrams (pro hac vice)
Kate O’Hara Gasper (pro hac vice)
LATHROP GPM LLP
2345 Grand Boulevard, Suite 2200
Kansas City, Missouri 64108-2618
Telephone: (816) 292-2000
Facsimile: (816) 292-2001
Michael.Abrams@LathropGPM.com
Kate.Gasper@LathropGPM.com


Dated: November 16, 2020



SO ORDERED.



                                        Ona T. Wang
                                        United States Magistrate Judge

Dated:        11/17/20




                                           3
33381734v.1
